$2 5HY $SSHDUDQFHRI&RXQVHO


                                      81,7(' 67$7(6 ',675,&7 &2857
                                                               IRUWKH
                                                    Northern District of California
                                                  BBBBBBBBBB'LVWULFWRIBBBBBBBBBB


 .DUD *RUGRQ ,VDEHO &DOOHMR%ULJKWRQ DQG -RKQ 'RH
                              Plaintiff
                                 Y                                      &DVH1R   FY/%
                6WDWH %DU RI &DOLIRUQLD HW DO
                            Defendant

                                                   $33($5$1&(2)&2816(/

7R      7KHFOHUNRIFRXUWDQGDOOSDUWLHVRIUHFRUG

          ,DPDGPLWWHGRURWKHUZLVHDXWKRUL]HGWRSUDFWLFHLQWKLVFRXUWDQG,DSSHDULQWKLVFDVHDVFRXQVHOIRU

          .DUD *RUGRQ ,VDEHO &DOOHMR%ULJKWRQ DQG -RKQ 'RH                                                             


'DWH          1
                                                                                            Attorney’s signature


                                                                                      1RUD &DVVLG\             
                                                                                        Printed name and bar number
                                                                                          Legal Aid at Work
                                                                                          0RQWJRPHU\ 6W
                                                                                              6XLWH 
                                                                                       6DQ )UDQFLVFR &$ 
                                                                                                  Address

                                                                                      QFDVVLG\#OHJDODLGDWZRUNRUJ
                                                                                              E-mail address

                                                                                              
                                                                                            Telephone number

                                                                                              
                                                                                               FAX number
